Title: To Benjamin Franklin from Lenoir, 4 December 1783
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


          
            Paris le 4. Xbre. 1783.
          
          Vous avés eu la bonté, Monsieur, de remettre à M. Cadet Deveaux la planche du Poele Cheminée, dont l’invention vous est due, et vous lui en avés fait esperer la Description. Je vous prie,



Monsieur, de vouloir bien la lui procurer le plutôt possible, et je me chargerai de la rendre publique. On S’occupera aussitôt de la construction d’un Poele d’aprês vos principes: M. Cadet Se flatte que vous voudrés bien en diriger l’Execution.
          J’ecris à Mrs. Perrier, pour qu’ils vous fassent parvenir du Charbon en roche. Je vous Serai três obligé de joindre à la description du Poele, celle de la grille que vous êtes dans l’intention de faire construire, pour l’Emploi de ce Combustible dans les Cheminées; détruire ainsi que vous le faites, Monsieur, la fumée du Charbon de terre et la faire tourner au profit de la chaleur:

c’est un Service éssentiel que vous avés rendu à l’Economie et c’est une véritable obligation que vous aura le Gouvernement qui S’occupe dans ce moment ci, de la perfection des moyens Faits pour Substituer le charbon de terre au bois.
          J’ai l’honneur d’être avec un respectueux attachement, Monsieur, Vôtre três humble et três obeissant Serviteur./.
          
            Lenoir
            M. Franklin à Passy.
          
         
          Endorsed: M. Le Noir
         
          
          Franklin’s Sketches of a Fire-Grate
        